Three orders of the Supreme Court, Nassau County (one in each of the above-captioned actions), entered November 15, 1978, November 14, 1978 and December 14, 1978, respectively, affirmed, without costs or disbursements, on the opinion of Mr. Justice McCaffrey at Special Term, dated November 13, 1978. Order of the Supreme Court, Nassau County, entered December 29, 1978 (in the County. of Westchester action), affirmed, without costs or disbursements. No opinion. Mangano, J. P., Rabin, Margett and Martuscello, JJ., concur.